Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
For the purpose of this examination, the claim has been interpreted to mean:
--wherein a material of the foils is metal, ceramics or carbon.--.
Regarding claim 10, it is unclear to what “each other” the claim is referring to. Is it the inter-foil distance? The upright base portions? The foils?
For the purpose of this examination, the claim has been interpreted to mean:
--wherein an inter-foil distance between two adjacent foils at upright base portions of the foils is not less than 2µm and not more than 300µm.--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioga (JP 2015087089A, machine translation attached).
Regarding claim 1, Shioga discloses:    
a wick structure (33 plus 24) (figs. 7 and 16) [par. 0089] (it is noted, it is old and known in the art that one of the most common heat pipe wick structures include grooves or protrusions formed in the interior surfaces of the heat pipe, like the structure -33 plus 24- of Shioga) to be accommodated inside a container (22) of a heat pipe (20) (figs. 6-7), the wick structure (33 plus 24) including a plurality of foils (24) that are erected so as to be opposite to one another (figs. 7 and 16) [par. 0091].
Regarding claim 2, Shioga discloses:    
 	the plurality of foils (24) are arranged side by side (figs. 7-8), and held by at least one structure holding portion (33) (figs. 7 and 16) [par. 0089], and the plurality of foils (24) are connected via the structure holding portion (33) (fig. 7).
Regarding claim 3, Shioga discloses:    
a structure holding portion (the structure –from soldering- that attaches the structure holding portion -33- to the inner surface -22a- of the container -22-) may function as a fixing portion for connecting and fixing the plurality of foils (24) to an inner surface (22a) of the container (22) (figs. 7-8 and 16) [par. 0091].
Regarding claim 6, Shioga discloses:    
a material of the foils (24) being copper [par. 0089].
Regarding claim 7, Shioga discloses:    
an aspect ratio of the plurality of foils being not less than 2 and not more than 1000 (it is noted, per par. 0058, the height H of the foils -24- is 300µm to 500µm and the thickness W of the foils -24- is 10µm to 100µm, meeting the aspect ratio claimed).
Regarding claim 9, Shioga discloses:    
thicknesses (W) of the foils (24) being not less than 1µm and not more than 300µm [par. 0058].
Regarding claim 10, Shioga discloses:    
an inter-foil distance (P) between two adjacent foils (24) at upright base portions of the foils (24) being not less than 2µm and not more than 300µm [par. 0057].


Regarding claim 12, Shioga discloses:    
the fixing portion (of the structure holding portion-33- to the inner surface -22a- of the container -22-) being solder [par. 0091] (figs. 7 and 16).
Regarding claim 13, Shioga discloses:    
a heat pipe (20) in which the wick structure (33 plus 24) according to claim 1 is accommodated (figs. 6-7) [par. 0044 and 0048].
Regarding claim 14, Shioga discloses:    
the wick structure (33 plus 24) being installed at a heat receiving portion (fig. 7) [par. 0046-0048].

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0071880, herein “Kim”).
Regarding claim 1, Kim discloses:    
a wick structure (20) (fig. 8) (it is noted, it is old and known in the art that one of the most common heat pipe wick structures include grooves or protrusions formed in the interior surfaces of the heat pipe, like the structure -20- of Kim) to be accommodated inside a container (1, formed by 50 plus 60) (best seen in fig. 6) of a heat pipe (110) (fig. 1) [par. 0042], the wick structure (20) including a plurality of foils (26, 28) that are erected so as to be opposite to one another (clearly seen in fig. 8).
Regarding claim 5, Kim discloses:    
a porous member (10) [par. 0048, lines 1-2] being provided to a part between the foils (26, 28) that are mutually adjacent (in this case, opposite) to each other (figs. 7-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shioga in view of Hori (JP 2002318085A, machine translation attached).
Regarding claim 4, Shioga does not disclose:    

Hori, also directed to a heat pipe (1) comprising a wick structure (42) accommodated inside a container (52), the wick structure including a plurality of fins (4) erected opposite to one another and held by an structure holding portion (60) (fig. 3) [par. 0027] teaches the shape of the structure holding portion (60) between the fins (4) forming a foil support portion having a concave arch shape [par. 0028] for the purpose of making the coolant and air bubbles flow more smoothly, optimizing heat transfer [par. 0068 and 0076].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Shioga the teachings of Hori to have foil support portions, in the form of a concave arc shape, being formed at upright base portions of the foils in order to make the coolant and air bubbles flow more smoothly, optimizing heat transfer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shioga in view of Okamoto (JP 2007183021A, machine translation attached).
Regarding claim 8, Shioga discloses:    
an arithmetic average roughness (Ra) of surfaces of the foils being not less than 0.01µm and not more than 1µm.
However, it is known in the heat pipes art that, by roughening the surfaces of fins or foils, capillary forces are exerted in the roughened surfaces and flow of working fluid is optimized, as taught by Okamoto [par. 0037].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Shioga the teachings of Okamoto to have the foil surfaces roughened, optimizing the flow of working fluid and optimizing heat transfer. Further, it would the arithmetic average roughness (Ra) of surfaces of the foils is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or set a roughness for the foil surfaces to provide a proper flow of the working fluid. Furthermore, Okamoto teaches an optimal roughness value of 0.2µm to 1µm, as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shioga.
Regarding claim 11, Shioga discloses:    
a cross-sectional area of the wick structure (33 plus 24) in a vertical direction to a longitudinal direction (D) of the container (22) being equal to 10% to 90% of a cross-sectional area of the container (22) in the vertical direction to the longitudinal direction (D) of the container (22) (as can be gleaned from figures 8-9). Furthermore, the range of 10% to 90% of the plate is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




/CLAIRE E ROJOHN III/             Primary Examiner, Art Unit 3763